                          Case 2:17-cv-00118-RSB-BWC Document 90 Filed 02/21/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  SHANESIA S. JAUDON,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        2:17-cv-118

                  ROBERT B. SASSER, for the Estate of Robert
                  C. Sasser, MIKE THOMAS, TIMOTHY
                  HOLLINGSWORTH, and MATTHEW J.
                  DOERING, in their individual and official
                  capacities; and GLYNN COUNTY,
                  GEORGIA,
                  Defendants.


                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with this Court's Order dated January 16, 2020, granting Defendants' Motion for

                      Summary Judgment, judgment is hereby entered in favor of the Defendants and against the Plaintiff,

                      Shanesia S. Jaudon. This case stands closed.




            Approved by: ________________________________
                          ________________
                                        _____
                                           _______________
                                                        _




            February 21, 2020                                                   Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
